Citation Nr: 1744840	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-20 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1964 to August 1965 and from August 1965 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in August 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant entered active military service on August 21, 1964, and, prior to completing his initial two year obligation, was discharged on August 21, 1965, for the purpose of immediately reenlisting for a longer term.

2.  The appellant reenlisted into active service on August 22, 1965, and received a discharge under other than honorable conditions in October 1973.

3.  The appellant was absent without leave (AWOL) from February 20, 1966, to March 16, 1966; March 25, 1966, to August 3, 1967; February 7, 1973, to February 12, 1973; and February 15, 1973, to July 16, 1973.

4.  In August 1973, the appellant voluntarily requested discharge for the good of the service in lieu of facing trial by general court-martial, acknowledging that such discharge would be under other than honorable conditions, which would make him ineligible for many or all benefits administered by VA.
5.  The evidence does not establish that the appellant was insane during any period of his active duty service or periods of AWOL.

6.  The appellant's discharge under other than honorable conditions has not been upgraded to an honorable or general discharge.


CONCLUSION OF LAW

The character of the appellant's discharge as under other than honorable conditions constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the appellant at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Further, neither the appellant nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

A veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars and (2) regulatory bars.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c),(d). 

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c). 

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n). 

A discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community which he resides.  38 C.F.R. § 3.354(a).   See Zang v. Brown, 8 Vet. App. 246, 253 (1995) (stating that phrase "due to disease" applies to all three circumstances provided in § 3.354(a)).  Although insanity need not be causally connected to the  misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).   When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a).  It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97.

Alternatively, a bar to VA benefits imposed under 38 C.F.R. § 3.12(d) may be set aside when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h). 

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam area prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect.  38 C.F.R. § 3.13(a)(2).  The entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  However, despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completely that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).

After a cumulative review of the entire record, the Board has determined that a regulatory bar applies in this case as the appellant accepted an undesirable discharge in lieu of trial by general court-martial.  38 C.F.R. § 3.12(d).  

In this regard, the appellant enlisted in the United States Army on August 21, 1964, and, prior to completing his initial two year obligation, was discharged on August 21, 1965, for the purpose of immediately reenlisting for a longer term.  See December 2010 Personal Information Exchange System response.  Then, on August 22, 1965, he re-enlisted.  He was discharged on October 12, 1973, and the character of service was "Under Other Than Honorable Conditions."  Separation authority was listed as AR 635-200 SPN 246 Discharged for Good of Service.  

Regarding the incident leading to the appellant's other than honorable discharge, the record indicates he was AWOL for several periods of time including from February 20, 1966, to March 16, 1966; March 25, 1966, to August 3, 1967; February 7, 1973, to February 12, 1973; and from February 15, 1973, to July 16, 1973.  Notably, while the appellant was AWOL for a continuous period of 180 days from March 1966 to August 1967, he was not discharged in relation to this offense.  Instead, the appellant was disciplined under a general court-martial, but allowed to remain in the military following his punishment, and served in Vietnam thereafter.  See Army Board for Correction of Military Records, Record of Proceedings.  Following his absence from February 1973 to July 1973, the appellant surrendered to military authorities and was charged with AWOL.  Thereafter, in an August 1973 letter, he requested a general discharge.  Indeed, at the June 2017 hearing, he asserted that he only accepted a general discharge as was arranged by the President of the United States and/or his congressperson; however, such assertion is not supported by the contemporaneous evidence of record.  To the contrary, the official record shows that, while the appellant did request a general discharge in his letter, after consulting with counsel he voluntarily requested a discharge for the good of the service under other than honorable conditions, in lieu of a trial by general court-martial.  Id.  Thus, it is clear from the record that the appellant knowingly accepted a discharge under other than honorable conditions in lieu of facing a general court-martial for being AWOL from February 1973 to July 1973.  

The Board points out that, as part of his resignation, the appellant acknowledged the ramifications of his actions, to include that he would become ineligible for VA benefits, among other rights and benefits as a veteran.  He freely acknowledged this according to his commanding officer.  See August 1973 Request for Discharge for the Good of the Service Under Provisions of Chapter 10, AR 635-200.

In this instance, the reasons for the appellant's discharge from Army service under conditions other than honorable are clearly delineated in the official records and are a bar to the receipt of VA benefits under 38 C.F.R. § 3.12.

The Board acknowledges the appellant's contention that he received an honorable discharge before reenlisting in August 1965.  However, the Board notes that evidence of record clearly showed he did not complete his first period of enlistment starting August 21, 1964, before reenlisting on August 22, 1965, and thus, the entire period of service from 1964 to 1973 is considered one period of service, the character of which is determined by the final termination.  38 C.F.R. § 3.13.

The Board still must address whether the bar to VA benefits should be overturned based on the theory that the appellant was effectively "insane" when he was AWOL.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all possible statutory and regulatory bars to VA benefits.  However, in this case, the record does not suggest, and the appellant has not alleged, that he was insane or otherwise mentally compromised at the time of his 1973 actions.  In fact, the appellant was noted to be psychiatrically sound in conjunction with a medical examination performed in July 1973, and he denied depression, nervousness, or excessive worrying in a concurrent report of medical history.  Moreover, the appellant has reported he absented himself from service due to dissatisfaction with a training program and the treatment of subordinate recruits by his commanding officer, not insanity.  As such, the Board finds there is no probative evidence of insanity during the appellant's service.

Finally, the appellant's discharge under other than honorable conditions has not been upgraded to an honorable or general discharge.

Based on the foregoing, the Board finds that the character of the appellant's discharge is a bar to VA benefits.  In reaching such conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant' claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge is a bar to VA benefits; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


